PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10755264 
Issue Date: 2020 Aug 25
Application No. 14/878,167
Filed: 8 Oct 2015
For: METHODS AND SYSTEMS FOR SECURE ONLINE PAYMENT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed December 4, 2020, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  

The Office acknowledges receipt of the certified copy of the foreign application filed on December 4, 2020.  Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on October 8, 2015. 

Notably, as the application has issued as a patent, a certificate of correction, and the required certificate of correction fee, is required to be filed in order for the priority claim to be associated with the issued patent.  See 37 CFR 1.55(g)(1).

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh KrishnamurthyPetitions Examiner  
Office of Petitions